                           United States District Court
                         Western District of North Carolina
                                Statesville Division

 ROBERT ALLEN BARR,                      )              JUDGMENT IN CASE
                                         )
                Plaintiff,               )                5:20-cv-00031-MR
                                         )
                   vs.                   )
                                         )
 NORTH CAROLINA DEPARTMENT               )
 OF PUBLIC SAFETY, et al.,               )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 9, 2020 Order.

                                               October 9, 2020




         Case 5:20-cv-00031-MR Document 15 Filed 10/09/20 Page 1 of 1
